UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q TQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended:March 31, 2012 or £Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number:0-25426 NATIONAL INSTRUMENTS CORPORATION (Exact name of registrant as specified in its charter) Delaware 74-1871327 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 11500 North MoPac Expressway Austin, Texas (address of principal executive offices) (zip code) Registrant's telephone number, including area code:(512) 338-9119 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes TNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer TAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at April 26, 2012 Common Stock - $0.01 par value NATIONAL INSTRUMENTS CORPORATION INDEX PART I.FINANCIAL INFORMATION Page No. Item 1 Financial Statements: Consolidated Balance Sheets March 31, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Income (unaudited) for the three months ended March 31, 2012 and 2011 4 Statements of Consolidated Comprehensive Income (unaudited) for the three months ended March 31, 2012 and 2011 5 Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2012 and 2011 6 Notes to Consolidated Financial Statements 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Quantitative and Qualitative Disclosures about Market Risk 29 Item 4 Controls and Procedures 32 PART II.OTHER INFORMATION Item 1 Legal Proceedings 33 Item 1A Risk Factors 33 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 5 Other Information 41 Item 6 Exhibits 42 Signatures and Certifications 44 PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements NATIONAL INSTRUMENTS CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except share data) March 31, 2012 December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories, net Prepaid expenses and other current assets Deferred income taxes, net Total current assets Property and equipment, net Goodwill Intangible assets, net Other long-term assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued compensation Deferred revenue Accrued expenses and other liabilities Other taxes payable Total current liabilities Deferred income taxes Liability for uncertain tax positions Other long-term liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock:par value $0.01; 5,000,000 shares authorized; none issued and outstanding - - Common stock:par value $0.01; 180,000,000 shares authorized; 121,041,331 and 120,677,143 shares issued and outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements NATIONAL INSTRUMENTS CORPORATION CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data) (unaudited) Three Months Ended March 31, Net sales: Product $ $ Software maintenance Total net sales Cost of sales: Product Software maintenance Total cost of sales Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating income Other income: Interest income Net foreign exchange (loss) ) ) Other income, net Income before income taxes Provision for income taxes Net income $ $ Basic earnings per share $ $ Weighted average shares outstanding - basic Diluted earnings per share $ $ Weighted average shares outstanding - diluted Dividends declared per share $ $ The accompanying notes are an integral part of these financial statements. NATIONAL INSTRUMENTS CORPORATION STATEMENT OF CONSOLIDATED COMPREHENSIVE INCOME (in thousands) (unaudited) Three Months Ended March 31, Net income $ $ Other comprehensive income, before tax and net of reclassification adjustments: Foreign currency translation adjustment Unrealized gain (loss) on securities available-for-sale, net ) Unrealized gain on derivative instruments, net Other comprehensive income, before tax Tax provision related to items of other comprehensive income ) ) Other comprehensive income, net of tax Comprehensive income $ $ The accompanying notes are an integral part of these financial statements. NATIONAL INSTRUMENTS CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended March 31, Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Tax (benefit) from deferred income taxes ) ) Tax (benefit) from stock option plans ) ) Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses and other assets Accounts payable Deferred revenue Taxes and other liabilities ) ) Net cash provided by operating activities Cash flow from investing activities: Capital expenditures ) ) Capitalization of internally developed software ) ) Additions to other intangibles ) ) Purchases of short-term investments - ) Sales and maturities of short-term investments Net cash provided/(used) by investing activities ) Cash flow from financing activities: Proceeds from issuance of common stock Dividends paid ) ) Tax benefit from stock option plans Net cash (used)/provided by financing activities ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these financial statements. NATIONAL INSTRUMENTS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Basis of presentation The accompanying unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto for the year ended December 31, 2011, included in our annual report on Form 10-K, filed with the Securities and Exchange Commission. In our opinion, the accompanying consolidated financial statements reflect all adjustments (consisting only of normal recurring items) considered necessary to present fairly our financial position at March 31, 2012 and December 31, 2011, and the results of our operations, comprehensive income, and cash flows for the three month periods ended March 31, 2012 and March 31, 2011. Operating results for the three month period ended March 31, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. These financial statements have been prepared in accordance with accounting principles generally accepted in the United States. Note 2 – Earnings per share Basic earnings per share (“EPS”) is computed by dividing net income by the weighted average number of common shares outstanding during each period. Diluted EPS is computed by dividing net income by the weighted average number of common shares and common share equivalents outstanding (if dilutive) during each period. The number of common share equivalents, which include stock options and restricted stock units (“RSUs”), is computed using the treasury stock method. The reconciliation of the denominators used to calculate basic EPS and diluted EPS for the three month periods ended March 31, 2012 and 2011, respectively, are as follows: Three months ended March 31, (In thousands) (Unaudited) Weighted average shares outstanding-basic Plus: Common share equivalents Stock options, restricted stock units Weighted average shares outstanding-diluted Stock awards to acquire 719,158 shares for the three month period ended March 31, 2012 were excluded in the computations of diluted EPS because the effect of including the stock awards would have been anti-dilutive. There were no shares excluded in the computation for the three month period ended March 31, 2011. Note 3 – Cash, cash equivalents and short-term investments The following table summarizes unrealized gains and losses related to our short-term investments designated as available-for-sale: As of March 31, 2012 (In thousands) (Unaudited) Gross Gross Cumulative Adjusted Cost Unrealized Gain Unrealized Loss Translation Adjustment Fair Value Cash $ $
